REGAN PUBLISHING CORPORATION, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Regan Publishing Corp. v. CommissionerDocket No. 14085.United States Board of Tax Appeals10 B.T.A. 176; 1928 BTA LEXIS 4164; January 25, 1928, Promulgated *4164 W. E. Powner, for the petitioner.  James A. O'Callaghan, Esq., for the respondent.  MARQUETTE *176  MARQUETTE: This proceeding is for the redetermination of deficiencies in income and profits taxes asserted by the respondent for the years 1923 and 1924 in the total amount of $414.28.  The petitioner is an Illinois corporation with its principal office and place of business at Chicago.  It was organized in 1920 and in that year it purchased a small publishing business.  The only error alleged in the petition is that the respondent allowed the petitioner depreciation on "Leasehold Improvements" computed at the rate of 15 per cent, whereas depreciation on said "Leasehold Improvements" should be computed at the rate of 20 per cent, because the petitioner occupied the premises under a five-year lease.  The respondent in his answer denied that he had erred as alleged.  At the hearing the only evidence presented was directed to proving that the petitioner was entitled to an allowance for depreciation of certain printing plates and dies which it had purchased in 1920, computed at the rate of 25 per cent instead of 15 per cent as allowed by the respondent. *4165  However, the evidence fails to show that the petitioner is entitled to deduct a greater amount for depreciation of its plates and dies than the respondent has allowed.  Judgment will be entered for the respondent on 10 days' notice, under Rule 50.